Pleading — Amendment op Wkit and Declaration.The writ and declaration may be amended by substituting the corporate name of the plaintiff, for “The Corporation of Georgetown,” on payment of all costs; and a continuance and leave to plead de novo.Special demurrer. The plaintiffs had leave to amend the writ and declaration, by stating the plaintiffs to be (instead of “The Corporation of Georgetown”) “The Mayor, Recorder, Aldermen and Common Council of Georgetown,” that being their corporate name; and by an averment that the bond was made to them by the name of “The Corporation of Georgetown,” — on payment of all antecedent costs, and continuance, and rule to plead de novo. See the ease of Tibbs v. Parrott [Case No. 14,022], at July term, 1804.